Exhibit 10.1

AMENDMENT NO. 1

TO

THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This Amendment No. 1 to Third Amended and Restated Management Agreement, dated
February 20, 2020 (this “Amendment”), is made by and among Exantas Capital
Corp., a Maryland corporation (formerly known as Resource Capital Corp.) (the
“Company”), Exantas Capital Manager Inc., a Delaware corporation (formerly known
as Resource Capital Manager, Inc.) (the “Manager”), and Resource America, Inc.,
a Delaware corporation (“Resource America”).

 

W I T N E S S E T H:

WHEREAS, the Company, the Manager and Resource America are parties to that
certain Third Amended and Restated Management Agreement dated as of December 14,
2017 (the “Agreement”);

WHEREAS, prior to the date hereof the Company has primarily originated
floating-rate commercial real estate loans, and it now desires to expand its
mortgage lending business to offer its customers fixed-rate commercial real
estate loans;

WHEREAS, the origination of fixed-rate commercial real estate loans requires
substantial additional personnel and efforts beyond those currently required for
the Company’s business of originating primarily floating-rate commercial real
estate loans; and

WHEREAS, Section 21 of the Agreement provides that the Agreement may only be
amended by an agreement in writing signed by the parties to the Agreement;

Now, Therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows.  Capitalized terms used herein and
not otherwise defined shall have the respective meanings ascribed to them in the
Agreement.

Section 1.Name Change Amendment

(a)All references in the Agreement to “Resource Capital Corp.” shall be to
“Exantas Capital Corp.”

 

(b)All references in the Agreement to “Resource Capital Manager, Inc.” shall be
to “Exantas Capital Manager Inc.”

 

1

--------------------------------------------------------------------------------

 

Section 2.Amendment to Section 9 of the Agreement

 

Section 9 of the Agreement is hereby amended to relabel the current clause (t)
as clause (u), and to add the following new clause (t):

 

“(t) expenses for personnel of the Manager or its Affiliates for their services
in connection with the making of fixed-rate commercial real estate loans by the
Company or a Subsidiary, in an amount equal to one percent (1%) of the principal
amount of each such loan made; and”

 

Section 3.Execution in Counterparts

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 




2

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

EXANTAS CAPITAL CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew J. Stern

 

Name:

Matthew J. Stern

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXANTAS CAPITAL MANAGER INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Lieber

 

Name:

Robert C. Lieber

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESOURCE AMERICA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Elliott

 

Name:

Thomas C. Elliott

 

Title:

Executive Vice President

 

3

3